Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.



Status of Application, Amendments and/or Claims
3.		Applicant’s response dated 10/22/2021 is fully considered and entered into record. 
Claims 1-3, 5-7 and 9-16 are currently pending. 

Election/Restriction
4.    		Applicant’s election without traverse of Group I (claims 1-3, 5-7, 9-13 and 16), in the reply dated 1 March 2021 is acknowledged and entered into record.
5.    		Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 March 2021.
6.    		Claims 1-3, 5-7, 9-13 and 16, drawn to a blood brain barrier (BBB) shuttle module comprising a brain effector entity and one monovalent binding entity which binds to transferrin receptor or TfR, and a pharmaceutical formulation comprising the same, are being considered for examination in the instant application.

7.		This application is in condition for allowance except for the presence of claims 14-15 directed to Invention II (see Office Action dated 9/1/2020, page 2), non-elected without traverse. Accordingly, claims 14-15 have been cancelled. 

Information Disclosure Statement
8.		The two Information disclosure statements dated 10/22/2021 are acknowledged and entered into record. Please note that both IDSs have identical content. As such only one is considered, while the other IDS being a duplicate, is crossed off 

Reasons for Allowance
		The following is an examiner’s statement of reasons for allowance: 
9.		No new relevant prior art has emerged from the citations presented in the IDS dated 10/22/2021. The claimed invention is free of the art of record.
10.		Relevant double patenting consideration 
		A potential non-statutory obviousness double patenting rejection of instant claims over the claims of co-pending applications 15/845970 and 16/724004 has been considered, however, is not made because:  i) the instant claims are allowable; and ii) the instant application has an earlier effective filing date (12/29/2014) as compared to that of the ‘970 and ‘004 applications (6/20/2016).

11.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.		Claims 1-3, 5-7, 9-13 and 16 are allowed.

Advisory information
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
14.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/A. D./
Examiner, Art Unit 1649
26 March 2022

/GREGORY S EMCH/Primary Examiner, Art Unit 1699